     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 1 of 22

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS LEE HENDERSON, SR.,                        No. 2:18-CV-2181-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JOE LIZZARAGA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is (1) plaintiff’s motion to compel discovery (ECF

19   No. 47) and (2) plaintiff’s motion for sanctions (ECF No. 48). On March 23, 2020, plaintiff filed

20   this motion to compel responses to his request for production of documents. On July 3, 2020,

21   defendants submitted their opposition to plaintiff’s motion. See ECF No. 64.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 2 of 22

 1                                             DISCUSSION

 2          I.      Motion to Compel

 3                  In his motion to compel, plaintiff references inadequate responses by defendants to

 4   requests for admissions and requests for production (RFP) of documents. See ECF No. 47, pgs.

 5   1-3. Plaintiff does not, however, set forth any arguments with respect to defendants’ responses to

 6   his requests for admissions. Instead, plaintiff’s motion focuses entirely on defendants’ responses

 7   to requests for productions nos. 1 through 23. Accordingly, the Court does not reach any issues

 8   with respect to requests for admissions or defendants’ responses thereto.

 9                  The purpose of discovery is to "remove surprise from trial preparation so the

10   parties can obtain evidence necessary to evaluate and resolve their dispute." United States v.

11   Chapman Univ., 245 F.R.D. 646, 648 (C.D. Cal. 2007) (quotation and citation omitted). Rule

12   26(b)(1) of the Federal Rules of Civil Procedure offers guidance on the scope of discovery

13   permitted:

14                  Parties may obtain discovery regarding any nonprivileged information that
                    is relevant to any party's claim or defense and proportional to the needs of
15                  the case, considering the importance of the issues at stake in the action, the
                    amount in controversy, the parties' relative access to relevant information,
16                  the parties' resources, the importance of the discovery in resolving the
                    issues, and whether the burden or expense of the proposed discovery
17                  outweighs its likely benefit. Information within this scope of discovery
                    need not be admissible in evidence to be discoverable.
18
                    Fed. R. Civ. P. 26(b)(1)
19

20                  Under Rule 37 of the Federal Rules of Civil Procedure, "a party seeking discovery
21   may move for an order compelling an answer, designation, production, or inspection." Fed. R.

22   Civ. P. 37(a)(3)(B). The Court may order a party to provide further responses to an "evasive or

23   incomplete disclosure, answer, or response." Fed. R. Civ. P. 37(a)(4). "District courts have 'broad

24   discretion to manage discovery and to control the course of litigation under Federal Rule of Civil

25   Procedure 16.'" Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012) (quoting Avila v.

26   Willits Envtl. Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011)).
27   ///

28   ///
                                                       2
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 3 of 22

 1                  The party moving to compel bears the burden of informing the Court (1) which

 2   discovery requests are the subject of the motion to compel, (2) which of the responses are

 3   disputed, (3) why the party believes the response is deficient, (4) why any objections are not

 4   justified, and (5) why the information sought through discovery is relevant to the prosecution of

 5   this action. McCoy v. Ramirez, No. 1:13-cv-1808-MJS (PC), 2016 U.S. Dist. LEXIS 75435, 2016

 6   WL 3196738, at *1 (E.D. Cal. June 9, 2016); Ellis v. Cambra, No. 1:02-cv-5646-AWI-SMS PC,

 7   2008 U.S. Dist. LEXIS 24418, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008). "Relevance

 8   for purposes of discovery is defined very broadly." Garneau v. City of Seattle, 147 F.3d 802, 812

 9   (9th Cir. 1998). "The party seeking to compel discovery has the burden of establishing that its

10   request satisfies the relevancy requirements of Rule 26(b)(1). Thereafter, the party opposing

11   discovery has the burden of showing that the discovery should be prohibited, and the burden of

12   clarifying, explaining or supporting its objections." Bryant v. Ochoa, No. 07cv200 JM (PCL),

13   2009 U.S. Dist. LEXIS 42339, 2009 WL 1390794, at *1 (S.D. Cal. May 14, 2009) (internal

14   citation omitted).

15                  A.      RFP No. 1

16                  1.      Plaintiff’s Request

17                  “Plaintiff request [sic] that all Defendants fully identify themselves by
                    providing there [sic] full name, official title, badge number, identification
18                  number, the years of there [sic] employment, and current employment.
                    This request is not meant for any undo purpose or delay but to correctly
19                  identify each and every Defendant to this action”
20                  ECF No. 47, pg. 4.
21                  2.      Defendants’ Response
                    Objection. This is an interrogatory, not a request for production of
22                  documents. Compound. Vague and ambiguous as to “identification
                    number.” Providing full names to an inmate presents a safety and security
23                  threat to the Defendants.
24                  ECF No. 64, pg. 2.
25                  Plaintiff argues that he is entitled to this request because it is “needed to

26   [accurately] identify each defendant in this action correctly.” ECF No. 47, pg. 5. Defendants
27   argue that their objection was proper on the grounds that “by seeking information rather than an

28   actual document, it was an interrogatory and not a request for production of documents.” ECF
                                                        3
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 4 of 22

 1   No. 64. The Court agrees with defendants. A request for production allows the requesting party to

 2   “inspect, copy, test, or sample . . . any designated documents or electronically stored

 3   information.” Fed. R. Civ. P. 34(a). However, the request “must describe with reasonable

 4   particularity each item or category of items to be inspected.” Fed. R. Civ. P. 34(b)(1)(A). Here,

 5   plaintiff seeks general information that would allow him to more accurately identify the

 6   defendants in this action. Therefore, the discovery sought should be pursued through an

 7   interrogatory as opposed to a request for production of documents. See Fed. R. Civ. P. 33.

 8                  Defendants’ objection to RFP No. 1 is sustained.

 9                  B.      RFP No. 2

10                  1.      Plaintiff’s Request

11                  “Plaintiff request [sic] that all Defendants provide to the Plaintiff all
                    inmate appeals known as 602 that were filed against the Defendants from
12                  2014 to the present for staff complaints concerning falsification of record,
                    harassment interfering with medical care retaliation against & inmate’s
13                  [sic] for filing such complaints and excessive force.”
14                  ECF No. 47, pg. 7.

15                  2.      Defendants’ Response

16                  Objection. Overly broad and unduly burdensome. This request seeks
                    documents that are irrelevant to any claim or defense in this action and are
17                  unlikely to contain admissible evidence. This request also violates the
                    privacy rights of other inmates who may have submitted staff complaints.
18
                    ECF No. 64, pg. 2.
19

20                  Plaintiff argues that “[t]his material is highly relevent [sic] to the complaint by
21   showing the defendants have a custom of denying adequate medical care . . .” ECF No. 47, pg. 7.

22   Plaintiff also claims that denial of this request is in direct violation of the cases Watison v. Carter,

23   668 F.3d 1108, 1114-1115 (9th Cir. 2012) and Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694

24   (1978). Defendants argue that the request seeks information that would infringe on privacy rights.

25   See ECF No. 64, pg. 2-3. Also, defendants argue that the request is unlikely to lead to the

26   discovery of admissible evidence because it seeks inadmissible character evidence. Id.
27   ///

28   ///
                                                         4
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 5 of 22

 1                  Plaintiff’s request is overly broad and geared towards obtaining inadmissible

 2   character evidence. Generally, evidence of a person’s character is not admissible to prove they

 3   acted in conformity with that character on a particular occasion. Fed. R. Evid. 404(a). It is well

 4   established that blanket requests for all grievances against defendants in order to establish a

 5   pattern of constitutional misconduct may be considered overbroad and burdensome. Valenzuela v.

 6   Smith, No. CIV S-04-0900 FCD DAD P, 2006 U.S. Dist. LEXIS 6078, at *5-6 (E.D. Cal. Feb.

 7   15, 2006). However, by plaintiff’s own admission, the request for production here seeks to

 8   establish that defendants conformed to a “custom of denying adequate medical care.” ECF No.

 9   47, pg. 7. Also, plaintiff’s reliance on Watison and Monell is unfounded. Plaintiff’s reference to

10   Watison is merely a reiteration of the elements necessary to establish a retaliation claim under the

11   First Amendment. Watison, 668 F.3d at 1115. Plaintiff’s reference to Monell simply reiterates the

12   principal that local municipal agencies are liable under § 1983 for injury attributable to the

13   agency’s policy or custom. Monell, 436 U.S. at 694. Neither case lends specific support to

14   plaintiff’s argument that his request is neither overly broad nor burdensome.

15                  Defendants’ objection to RFP No. 2 is sustained.

16                  C.      RFP No. 3

17                  1.      Plaintiff’s Request

18                  “It is on good faith and belief that the Defendant Joe Lizzaraga was under
                    FBI investigation for money laundering drug smuggling providing contraband
19                  to the inmate population and allowing one group of inmates to rule over
                    others. It is requested that all documents concerning investigations and
20                  reports by the FBI, (IAB) internal affairs bural [sic] (OCS) Office of
                    Correctional Safety, be turned over to the Plaintiff.”
21
                    ECF No. 47, pg. 8
22
                    2.      Defendant’s Response
23
                    Objection. Overly broad and unduly burdensome. This request seeks
24                  documents that are irrelevant to any claim or defense in this action and are
                    unlikely to contain admissible evidence. This request also violates the
25                  privacy rights of Defendant Lizzaraga. Harassing. Without waiving these
                    objections, responding parties state that they do not have any responsive
26                  documents in their possession, custody, or control.
27                  ECF No. 64, pg. 3.
28   ///
                                                        5
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 6 of 22

 1                  First, defendants stated in their response to plaintiff’s request, under sworn

 2   declaration, that they do not have any of the requested documents in their possession, custody, or

 3   control. Defendants cannot be compelled to produce documents they do not have and thus cannot

 4   be compelled to respond to this request.

 5                  Second, plaintiff’s request seeks documents that are completely unrelated to any

 6   claim or defense at issue in this action. Plaintiff’s action proceeds on claims of medical

 7   indifference and failure to protect under the Eight Amendment and retaliation under the First

 8   Amendment, all stemming from the conditions of his confinement. However, according to

 9   plaintiff’s motion to compel, this request is made to discover more information about an alleged

10   FBI investigation into defendant Lizarraga’s improper engagement in personal transactions with

11   fellow inmates. See ECF No. 47, pg. 8-9. Therefore, this request seeks documents completely

12   unrelated to any claims or defenses currently at issue.

13                  Defendants’ objection to RFP No. 3 is sustained.

14                  D.      RFP No. 4

15                  1.      Plaintiff’s Request

16                  “Plaintiff request [sic] that all documents concerning any action taken as a
                    result of these Defendants action of any investigations including
17                  reprimands transfers demotions or formal charges brought against them be
                    turned over to the Plaintiff.”
18
                    ECF No. 47, pg. 11.
19
                    2.      Defendants’ Response
20
                    Objection. Overly broad and unduly burdensome. This request seeks
21                  documents that are irrelevant to any claim or defense in this action and are
                    unlikely to contain admissible evidence. This request also violates the
22                  privacy rights of the Defendants. Harassing. Vague and ambiguous; as
                    phrased, this request may include documents protected by the official
23                  information privilege. Without waiving these objections, responding
                    parties state that they do not have any responsive documents in their
24                  possession, custody, or control.
25                  ECF No. 64, pg. 4.
26   ///
27   ///

28   ///
                                                        6
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 7 of 22

 1                  Plaintiff’s request here is overly broad and unduly burdensome. Plaintiff does not

 2   articulate what he means by “any action taken as a result of these [defendants’] actions.” To the

 3   extent plaintiff seeks particular documents related to grievances directly associated with the

 4   claims at issue, he does not properly articulate them. Alternatively, if plaintiff seeks documents

 5   relating to investigations wholly unassociated with those claims, the Court has already expressed

 6   that such requests must be denied. Ultimately, to the extent no responsive documents are in

 7   responding party’s custody or control, there is no relief available to plaintiff here.

 8                  Defendants’ objection to RFP No. 4 is sustained.

 9                  E.      RFP No. 5

10                  1.      Plaintiff’s Request

11                  “Plaintiff request [sic] copies of the Mule Creek Post which reported on
                    the illegal activities of the Defendants to show that the conduct has been
12                  reported to the public. The Mule Creek Post is a prison publication.”
13                  ECF No. 47, pg. 14.

14                  2.      Defendants’ Response

15                  Objection. Vague and ambiguous as to what illegal activities Plaintiff is
                    referring. Lacks foundation. Without waiving these objections, responding
16                  parties state that they do not have any responsive documents in their
                    possession, custody, or control.
17
                    ECF No. 64, pg. 4.
18

19                  Plaintiff argues that “[t]his publication is sought to prove that certain matters were

20   reported[.]” ECF No. 47, pg. 15. The Court, however, agrees that it is unclear what plaintiff
21   means by “matters” or “illegal activities.” Absent additional clarity, the Court finds that the

22   request does not seek evidence relevant to any claims or defenses in this case. See Fed. R. Civ. P.

23   26(b)(1). In this regard, the Court observes that plaintiff seeks this information “to show that the

24   conduct has been reported to the public.” The Court, however, does not see how knowing

25   whether something was or was not reported to the public, is relevant to any claim or defense. To

26   the extent plaintiff seeks information regarding an alleged FBI investigation into conduct by
27   defendant Lizarraga unrelated to the claims alleged in this case, the request does not seek relevant

28   evidence. Moreover, as defendants note, the request lacks foundation in that it presumes, without
                                                         7
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 8 of 22

 1   any factual support, that (1) there is a publication called the “Mule Creek Post” and that such a

 2   publication did in fact report on “illegal activities” by defendants. Finally, defendants have stated

 3   that no responsive documents are in their custody or control.

 4                  Defendants’ objection to RFP No. 5 is sustained.

 5                  F.      RFP No. 6

 6                  1.      Plaintiff’s Request

 7                  “Plaintiff request [sic] a document in the offenders Electronic Records
                    Managment [sic] Systems (ERMS) dated November 13, 2017 authored by
 8                  Correctional Officer B. Louie and placed in Henderson’s ERMS file H-
                    43488 this document contains the names and numbers of inmates who
 9                  were provided contraband by the Defendant.”
10                  ECF No. 47, pg. 15.

11                  2.      Defendants’ Response

12                  Objection. This request seeks documents that are irrelevant to any claim or
                    defense in this action and are unlikely to contain admissible evidence. To
13                  the extent Plaintiff may be requesting confidential documents, this request
                    violates the official information privilege, its production presents a safety
14                  and security threat to the institution, and it violates the privacy interests of
                    other inmates.
15
                    ECF No. 64, pg. 5.
16

17                  The Court agrees with defendants that this request does not seek relevant

18   information. See Fed. R. Civ. P. 26(b)(1). According to plaintiff, he seeks a document that

19   “contains the names and numbers of inmates who were provided contraband by the Defendant.”

20   Setting aside the ambiguity of the request as to who of the multiple defendants named in this
21   action is referenced as “the Defendant,” plaintiff’s claims in this case are not related to

22   contraband allegedly being provided to other inmates. Rather, plaintiff’s claims in this case relate

23   to medical indifference, failure to protect, and retaliation.

24                  Defendants’ objection to RPF No. 6 is sustained.

25   ///

26   ///
27   ///

28   ///
                                                         8
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 9 of 22

 1                  G.      RFP No. 7

 2                  1.      Plaintiff’s Request

 3                  “Plaintiff request [sic] copies of an incident package #MCSP-ins-17-11-
                    0506 it is on good faith and belief that this package contains photos of
 4                  drugs that was being provided to the inmate population by the defendant
                    these drugs were givin [sic] to the Plaintiff along with orders to hit/kill
 5                  another inmate it was at this time [sic] Plaintiff blew the whistle
                    uncovering the whole operation”
 6
                    ECF No. 47, pg. 17.
 7
                    2.      Defendants’ Response
 8                  Objection. This request seeks documents that are irrelevant to any claim or
                    defense in this action and are unlikely to contain admissible evidence. To
 9                  the extent Plaintiff may be requesting confidential documents, this request
                    violates the official information privilege, its production presents a safety
10                  and security threat to the institution, and it violates the privacy interests of
                    other inmates.
11
                    ECF No. 64, pg. 6.
12

13                  Defendants have stated that, notwithstanding objections, “. . . the requested report

14   has been located and will be produced to Plaintiff in a supplemental response.” ECF No. 64, pg.

15   6. Plaintiff has not argued that defendants failed to deliver this response, nor that the response

16   was inadequate. Therefore, the Court shall consider RFP No. 7 adequately responded to and deny

17   plaintiff’s motion as concerns RFP No. 7.

18                  H.      RFP No. 8

19                  1.      Plaintiff’s Request

20                  “The Plaintiff request [sic] all e-mail’s sent to and from each Defendant
                    and between each Defendant such document will show that the Defendants
21                  have a custom of encouraging staff misconduct and covering up that
                    misconduct when it occurs. E-mails has become the new wave of
22                  communication people write what they want what they truly feel push
                    send and wait for a reply these Defendants are so highly placed in there
23                  job’s that they believed that there communications are part of a secret
                    society which cant [sic] be touched although the Defendants are wrong on
24                  this point these emails are official records subject to the Freedom of
                    information Act and Rule 34 FRCP most importantly it is relevant to the
25                  subject matter involved in the pending action and is reasonably calculated
                    to lead to the discovery of admissible evidence and the identity and
26                  location of persons having knowledge of any discoverable matter.”
27                  ECF No. 47, pg. 18.

28   ///
                                                        9
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 10 of 22

 1                   2.     Defendants’ Response

 2                   Objection. Overly broad and unduly burdensome. Lacks foundation.
                     Argumentative. This request does not describe a category of documents
 3                   with reasonable particularity.
 4                   ECF No. 64, pg. 7.

 5                   Defendants’ objection is well placed. Plaintiff seeks all emails sent between all

 6    defendants throughout an unspecified period of time in order to uncover defendants’ “secret

 7    society.” ECF No. 47, pg. 18. This request seeks all possible email exchanges between

 8    defendants, regardless of whether or not they are related any relevant claims or defenses. Such a

 9    request is overly broad and certain to unduly burden defendants.

10                   Defendants’ objection to RFP No. 8 is sustained.

11                   I.     RFP No. 9

12                   1.     Plaintiff’s Request

13                   “Plaintiff request [sic] all documents relating to Mule Creek State Prison
                     medical center staff training and education, requirments [sic] for highering
14                   [sic] medical staff.”
15                   ECF No. 47, pg. 20.

16                   2.     Defendants’ Response

17                   Objection. Overly broad and unduly burdensome. This request does not
                     describe a category of documents with reasonable particularity.
18
                     ECF No. 64, pg. 8.
19

20                   Plaintiff’s request here is overly broad and unduly burdensome. The Federal Rules
21    of Civil Procedure requires a request for production to “describe with reasonable particularity

22    each item or category of items to be inspected.” FRCP 34(b)(1)(A). Here, plaintiff seeks “all

23    documents relating to” Mule Creek State Prison’s recruitment and training without specification

24    as to a time frame and without explaining what he means by “relating to” medical staff. ECF No.

25    47, pg. 20. Such all-encompassing requests lack specificity and are thus overbroad and

26    burdensome. See Terry v. Wasatch Advantage Grp., No. 2:15-cv-0799 KJM DB, 2020 U.S. Dist.
27    LEXIS 104294, at *3-4 (E.D. Cal. June 12, 2020) (request for production deemed overly broad

28    where it sought all documents that "REFER, REFLECT, or RELATE to . . . all
                                                       10
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 11 of 22

 1    COMMUNICATION that REFER, REFLECT, or RELATE to a HAP CONTRACT.").

 2                   Defendants’ objection to RFP No. 9 is sustained.

 3                   J.      RFP No. 10

 4                   1.      Plaintiff’s Request

 5                   “All documents contained in Defendants personel [sic] file concerning
                     excessive force, retaliation, failure to provide medical care and any and all
 6                   documents concerning such complaints including documents adjudicating
                     or resolving such complaint.”
 7
                     ECF No. 47, pg. 21
 8
                     2.      Defendants’ Response
 9
                     Objection. Overly broad and unduly burdensome. This request seeks
10                   documents that are irrelevant to any claim or defense in this action and are
                     unlikely to contain admissible evidence. This request also violates the
11                   privacy rights of the Defendants. Harassing. Production to an inmate of
                     personnel records containing sensitive personal information presents a
12                   safety threat to the Defendants.
13                   ECF No. 64, pg. 8.
14                           i.      Privacy

15                    Defendants’ argument that the request for production violates their privacy rights

16    is unpersuasive. With respect to privacy rights, federal courts recognize a constitutionally-based

17    right of privacy that may be asserted in response to discovery requests. Centeno v. City of Fresno,

18    No. 1:16-cv-00653-DAD-SAB, 2016 U.S. Dist. LEXIS 180013, at *42 (E.D. Cal. Dec. 29, 2016)

19    (citing Soto v. City of Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995)). Also, courts should

20    generally give some weight to the privacy rights that are protected by state constitutions or
21    statues. Id. In California, it is established that custodial officers have an expectation of privacy in

22    their personnel files. See Riske v. Superior Court, 6 Cal. App. 5th 647, 654 (2016) (referencing

23    Pitchess v. Superior Court, 11 Cal. 3d 531 (1974)). However, this right is not absolute and must

24    be balanced against the great weight afforded to federal law in civil rights cases against public

25    agents. Centeno, No. 1:16-cv-00653-DAD-SAB, 2016 U.S. Dist. LEXIS 180013, at *42. In

26    weighing the privacy interests against the great weight afforded to federal law in civil rights cases
27    against state officers, plaintiff's need for the information requested outweighs the privacy interest

28    under state law. Complaints and investigations concerning alleged misconduct by state agents that
                                                         11
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 12 of 22

 1    rest on similar claims to those raised by plaintiff do not implicate the type of highly personal

 2    information that warrants constitutional safeguards. See Ramirez v. County of Los Angeles, 231

 3    F.R.D. 407, 411 (C.D. Cal. 2005) (professional personnel records such as prior involvement in

 4    disciplinary proceedings or citizen complaints filed against officers are not the kind of "highly

 5    personal" information that warrants constitutional protection). Therefore, defendants’ privacy

 6    interest in these records are not substantial enough to deny plaintiff’s request for production.

 7                            ii.     Overbreadth

 8                    Plaintiff’s request for production could potentially be construed as overly broad.

 9    Plaintiff seeks documents in defendants’ personnel files throughout an undefined period of time.

10    Plaintiff claims this request is relevant to his claims because “. . . it will show that   the

11    defendants set in motion a chain of events that they knew would cause serious harm to plaintiff . .

12    .” ECF No. 47, pg. 21. Other courts have found that prior complaints of misconduct made against

13    a defendant are discoverable when sufficiently similar to the claims brought in the instant suit.

14    Centeno v. City of Fresno, No. 1:16-cv-00653-DAD-SAB, 2016 U.S. Dist. LEXIS 180013, at

15    *16-17 (E.D. Cal. Dec. 29, 2016) (citation omitted). Here, plaintiff requests documents outlining

16    prior misconduct similar to his own claims against defendants during his incarceration at

17    California State Prison – Sacramento. Contrary to defendants’ contentions, nothing in the request,

18    nor plaintiff’s motion to compel, indicates that this request was constructed to acquire

19    inadmissible character evidence, nor is the ultimate admissibility of evidence pertinent under Rule

20    26(b)(1).
21                    Because this action does not proceed on any claims of excessive force, plaintiff’s

22    request for production shall be narrowed and defendants shall provide all documents in

23    defendants’ personnel files relating to complaints against defendants for either retaliation or

24    failure to provide medical care throughout the time of plaintiff’s incarceration at California State

25    Prison – Sacramento.

26    ///
27    ///

28    ///
                                                          12
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 13 of 22

 1                           iii.    Safety Concerns

 2                   Lastly, the Court notes that defendants’ safety concerns stem from a fear that

 3    release of these documents may contain sensitive personal information of both parties and non-

 4    parties which presents a threat to institutional security. See ECF No. 64, pg. 8. To the extent that

 5    compliance with this order compromises either privileged, confidential, or sensitive information

 6    of the defendants or non-parties, defendants shall make proper redactions and submit to the Court

 7    a privilege log or its equivalent pursuant to Federal Rule of Civil Procedure 26(b)(5).

 8                   Defendants’ objection to RFP No. 10 is overruled to the extent discussed above

 9    and defendants shall produce responsive documents.

10                   K.      RFP No. 11

11                   1.      Plaintiff’s Request

12                   “Plaintiff request [sic] all logs list or records of communication of any
                     witness to any complaint made against the Defendants.”
13
                     ECF No. 47, pg. 23.
14
                     2.      Defendants’ Response
15
                     Objection. Overly broad and unduly burdensome. This request seeks
16                   documents that are irrelevant to any claim or defense in this action and are
                     unlikely to contain admissible evidence. This request also violates the
17                   privacy rights of the Defendants, witnesses, and the persons involved in
                     the complaints. This request also seeks documents potentially protected by
18                   the official information privilege.
19                   ECF No. 64, pg. 9

20                   Plaintiff’s request here is overly broad and unduly burdensome. Plaintiff seeks all
21    records of communications of any witness to any complaint made against any of the defendants,

22    regardless of their relevance to any particular claim or defense by any party in this action. As

23    discussed above in RFP No. 10 and 11, such a broad sweeping request for production is beyond

24    the scope of scope of permissible discovery and likely to burden defendants.

25                   Defendants’ objection to RFP No. 11 is sustained.

26    ///
27    ///

28    ///
                                                        13
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 14 of 22

 1                   L.      RFP No. 12

 2                   1.      Plaintiff’s Request

 3                   “Plaintiff request [sic] all rules regulations policies practices and
                     procedures concerning medical care that were in effect from 2014 to the
 4                   present.”
 5                   ECF No. 47, pg. 23.

 6                   2.      Defendants’ Response

 7                   Objection. Overly broad and unduly burdensome. This request seeks
                     documents that are irrelevant to any claim or defense in this action and are
 8                   unlikely to contain admissible evidence. Vague and ambiguous as to
                     whose regulations, policies, practices, and procedures the Plaintiff is
 9                   referring. Without waiving these objections, responding parties answer as
                     follows: copies of regulations of the California Department of Corrections
10                   and Rehabilitation [CDCR] concerning the provision of health care are
                     located in the prison law libraries and are equally accessible to Plaintiff.
11
                     ECF No. 64, pg. 9.
12

13                   Plaintiff’s request for production is overly broad and unduly burdensome. Plaintiff

14    does not describe with reasonable particularity what he means when he requests “all rules[,]

15    regulations[,] policies[,] practices[,] and procedures concerning medical care.” Also, plaintiff’s

16    motion to compel does not provide any additional illumination on what he is seeking. Plaintiff

17    merely states that “the documents sought are not reasonably accessible to plaintiff” without

18    describing which particular documents he seeks. See ECF No. 47, pgs. 24-25. To the extent

19    plaintiff seeks copies of CDCR health care regulations, defendants notes that such copies may be

20    accessed by plaintiff in the prison law library. Requests for production shall not be enforced
21    against a party when the requesting party has equal access to the document sought. McNeeley v.

22    Perry, No. CV F 02 5385 AWI SMS P, 2005 U.S. Dist. LEXIS 29580, at *4 (E.D. Cal. Sep. 7,

23    2005).

24                   Defendants’ objection to RFP No. 12 is sustained.

25    ///

26    ///
27    ///

28    ///
                                                        14
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 15 of 22

 1                   M.     RFP No. 13

 2                   1.     Plaintiff’s Request

 3                   “Plaintiff request [sic] an organized list of Defendants employment
                     experience including workshop licensure and certifications, publications
 4                   presentations work education awards and honors.”
 5                   ECF No. 47, pg. 25.

 6                   2.     Defendants’ Response

 7                   Objection. Defendants are not required to create documents in response to
                     a request for production of documents. Without waiving that objection,
 8                   responding parties have nothing responsive to this request.
 9                   ECF No. 64, pg. 10.

10                   Plaintiff desires a “list” comprising all of the defendants’ “experience.”

11    Defendants are correct in stating that they are not required to create documents in response to a

12    request for production. See Price v. Cunningham, No. 1:08-cv-00425-AWI-BAM PC, 2012 U.S.

13    Dist. LEXIS 154881, at *11 (E.D. Cal. Oct. 29, 2012). To the extent plaintiff seeks (relevant)

14    information regarding defendant’s job qualifications, such information is better sought through

15    submission of interrogatories.

16                   Defendants’ objection to RFP No. 14 is sustained.

17           N.      RFP No. 14

18                          1.         Plaintiff’s Request

19                   “Plaintiff request [sic] in-service training (IST) manual on inmate/staff
                     relations, the law enforcement code of ethics, the correctional workers
20                   code of ethics, and the nine canons of the Code of Professional Conduct
                     and Responsibility for peace officers.”
21
                     ECF No. 47, pg. 26.
22
                     2.     Defendants’ Response
23
                     Objection. Compound. Without waiving that objection, responding parties
24                   have nothing responsive to this request.
25                   ECF No. 64, pg. 10.
26    ///
27    ///

28    ///
                                                             15
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 16 of 22

 1                   Defendants have stated in their response to plaintiff’s request, under sworn

 2    declaration, that they do not have any of the requested documents in their possession, custody, or

 3    control. Defendants cannot be compelled to produce documents they do not have and thus cannot

 4    be compelled to response to this request.

 5                   Defendants’ objection to RFP No. 14 is sustained.

 6                   O.      RFP No. 15

 7                   1.      Plaintiff’s Request

 8                   “The Plaintiff request [sic] a full copy of the Departments Opperations
                     [sic] Manual (DOM) and an institutional transfer log of 10/4/2018
 9                   showing that Plaintiff was transported from Mule Creek State Prison to
                     Modesto, all logs are requested.”
10
                     ECF No. 47, pg. 27.
11
                     2.      Defendants’ Response
12
                     Objection. Compound. Without waiving this objection, a copy of the
13                   Department Operations Manual is located in the prison law libraries and is
                     equally accessible to Plaintiff. With respect to the request for an
14                   “institutional transfer log,” responding parties have nothing responsive to
                     this request.
15
                     ECF No. 64, pg. 10.
16

17                   To the extent plaintiff seeks a copy of the Department Operations Manual, such

18    document is noted as being equally accessible to plaintiff in the prison law library. With respect

19    to the request for an “institutional transfer log”, defendants state that they have nothing

20    responsive to that request. Defendants cannot be compelled to produce documents they do not
21    have.

22                   Defendants’ objection to RFP No. 15 is sustained.

23                   P.      RFP No. 16

24                   1.      Plaintiff’s Request

25                   “These Defendants issued the Plaintiff a rule violation report (RVR) 115
                     charging Plaintiff with participation in a riot on 8/28/2018 Plaintiff request
26                   the video CD of the ‘C’ yard at Mule Creek State Prison which will show
                     that over 20 inmates simultaneously attacked the Plaintiff on the day in
27                   question. Further Plaintiff will prove to a jury that these prisoners have
                     been given free rane and controle (sic) over other prisoners that they were
28                   compensated for attacking, the Plaintiff on behalf of the Defendants in
                                                         16
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 17 of 22

 1                   retaliation for Plaintiff blowing the whistle in connection with Plaintiff
                     confidential information on 11/13/2017 when Plaintiff revieled a hit had
 2                   been ordered on another inmate and turned drugs over to (IGI)
                     institutional gang investigators, the video will reviele (sic) that these
 3                   prisoner were congregating all morning and that these Defendant had
                     knowledge of the activities of this gang of prisoners and failed to take
 4                   corrective measures amounted to deliberate indifference violating
                     Plaintiffs Eighth Amendment right to be free from cruel and unusual
 5                   punishment and excessive force.”

 6                   ECF No. 47, pg. 28.

 7                   2.     Defendants’ Response

 8                   Objection. Argumentative and lacks foundation. Without waiving these
                     objections, responding parties have nothing responsive to this request.
 9
                     ECF No. 64, pg. 11.
10

11                   Plaintiff requests a “video CD of the ‘C’ yard at Mule Creek State Prison.

12    Defendants state that they possess no documents responsive to this request, and thus cannot be

13    compelled to produce documents that do exist. While an overly narrow construction of the term

14    “video CD” may justify such a response, the plain objective of this request is the recorded

15    images, in any form, of the events in C Yard at Mule Creek State Prison on August 28, 2018. The

16    Court directs that Responding Parties produce any responsive recording or image, whether on

17    video, disk, or electronic recording. If it remains defendants’ contention that no such images

18    exist, defendants are directed to explain why.

19                   Defendants’ objection to RFP No. 16 is overruled, subject to the direction stated

20    above.

21                   Q.     RFP No. 17

22                   1.     Plaintiff’s Request

23                   “Plaintiff request [sic] all regional water quality control board cease and
                     desist orders that issued to the Defendants.”
24
                     ECF No. 47, pg. 31.
25
                     2.     Defendants’ Response
26
                     Objection. Lacks foundation. Without waiving this objection, responding
27                   parties have nothing responsive to this request.

28                   ECF No. 64, pg. 11.
                                                        17
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 18 of 22

 1                   Defendants state that they possess no documents responsive to this request.

 2    Defendants cannot be compelled to produce documents they do not have and thus cannot be

 3    compelled to response to this request.

 4                   Defendants’ objection to RFP No. 17 is sustained.

 5                   R.      RFP No. 18

 6                   1.      Plaintiff’s Request

 7                   “Plaintiff request [sic] all e-mail that was sent to the Defendants
                     concerning the cease and desist order.”
 8
                     ECF No. 47, pg. 34
 9
                     2.      Defendant’s Response
10
                     Objection. Vague and ambiguous as to what cease and desist order the
11                   Plaintiff is referencing. Lacks foundation. Without waiving these
                     objections, responding parties have nothing responsive to this request.
12
                     ECF No. 64, pg. 12.
13

14                   The attempted request lacks sufficient specificity by date or description as to what

15    cease and desist order is the subject of this request. Without such specificity, the applicability of

16    this request to the pending matter cannot be determined.

17                           Defendants’ objection to RFP No. 18 is sustained.

18                   S.      RFP No. 19

19                   1.      Plaintiff’s Request

20                   Plaintiff request [sic] the log book records of all staff coming in and going
                     out of building #12 between the dates of 8/28/2018 – 12/30/2018[.]
21
                     ECF No. 47, pg. 34.
22
                     2.      Defendants’ Response
23
                     Objection. Overly broad and unduly burdensome. Based on the date range,
24                   Plaintiff is requesting log books that would not yet exist. This request
                     seeks documents that are irrelevant to any claim or defense in this action
25                   and are unlikely to contain admissible evidence.
26                   ECF No. 64, pg. 12.
27    ///

28    ///
                                                         18
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 19 of 22

 1                   Plaintiff’s request is overly broad and burdensome. Plaintiff seeks the logbook

 2    records of “all staff coming in and going out of building #12” regardless of their association with

 3    plaintiff’s action. Plaintiff provides no justification for such an expansive request and merely

 4    states that “this evidence will show a jury that these defendant(s) continued to interfere by threats

 5    intimidation coercion and falsification of official records.” ECF No. 47, pg. 35.

 6                   Defendants’ objection to RFP No. 19 is sustained.

 7                   T.      RFP No. 20

 8                   1.      Plaintiff’s Request

 9                   “Plaintiff request [sic] to know how many civil cases have been filed
                     against CDCR for excessive force, deliberate indifference to serious
10                   medical needs as those filed in this action from 2015 to the present and
                     how many of those cases went to trial. How many reached a settlement
11                   and the amount of each settlement reached. And how many involved Mule
                     Creek State Prison.”
12
                     ECF No. 47, pg. 35.
13
                     2.      Defendants’ Response
14
                     Objection. Defendants are not required to create documents in response to
15                   a request for production of documents. Overly broad and unduly
                     burdensome. This request seeks documents that are irrelevant to any claim
16                   or defense in this action and are unlikely to contain admissible evidence.
17                   ECF No. 64, pg. 13.

18                   Plaintiff does not request the production of any particular document, but instead

19    seeks information regarding prior lawsuits against the CDCR and Mule Creek State Prison. Such

20    a request, if relevant, would be better sought through submission of interrogatories. Since plaintiff
21    does not request the production of documents, defendants cannot be compelled to respond to this

22    request. To the extent plaintiff requests that defendants create a document containing the

23    litigation history he seeks, the Court again reiterates that parties are not required to create

24    documents in response to a request for production.

25                   Defendants’ objection to RFP No. 20 is sustained.

26    ///
27    ///

28    ///
                                                         19
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 20 of 22

 1                   U.     RFP No. 21

 2                   1.     Plaintiff’s Request

 3                   “Plaintiff request [sic] all insurance policies of indemnity covering
                     Defendants conduct and any claims made under such policy or
 4                   indemnity.”
 5                   ECF No. 47, pg. 36.

 6                   2.     Defendants’ Response

 7                   Objection. Vague and ambiguous as to what conduct of Defendants the
                     Plaintiff is referencing. Without waiving these objections, responding
 8                   parties state that indemnity for public employees is covered by Cal. Gov.
                     Code section 825.
 9
                     ECF No. 64, pg. 13.
10
                     Plaintiff’s request is vague as to what conduct of defendant’s plaintiff is referring
11
      to, what period of time such alleged policies would cover, and how any claims under such alleged
12
      policies would relate to this case. Plaintiff’s motion to compel discovery does not provide any
13
      additional clarification. See ECF No. 47, pg. 36.
14
                     Defendants’ objection to RFP No. 21 is sustained.
15
                     V.     RFP No. 22
16
                     1.     Plaintiff’s Request
17
                     “Plaintiff request [sic] all medical bills and copies thereof of payments
18                   made on his behalf or about to be paid by CDCR for medical treatment
                     including ambulance transports, surgeries, hospital stays medications and
19                   an itemized list of medical equipment used and price of such equipment.”
20                   ECF No. 47, pg. 36.
21                   2.     Defendants’ Response

22                   Objection. Defendants are not required to create documents in response to
                     a request for production of documents. Overly broad and unduly
23                   burdensome. This request seeks documents that are irrelevant to any claim
                     or defense in this action and are unlikely to contain admissible evidence.
24
                     ECF No. 64, pg. 14.
25

26    ///
27    ///

28    ///
                                                          20
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 21 of 22

 1                   Plaintiff’s request is overly broad. Plaintiff apparently seeks documents related to

 2    his alleged damages. However, without specifying any time frame, plaintiff seeks an exhaustive

 3    list of medical documents summarizing plaintiff’s entire history of medical treatment, facilitated

 4    by the CDCR, throughout an undefined period of time. To the extent plaintiff also requests that

 5    defendants create “an itemized list of medical equipment used [on his behalf,]” the Court again

 6    notes that defendants are not required to create such a document.

 7                   Defendants’ objection to RFP No. 22 is sustained.

 8                   W.      RFP No. 23

 9                   1.      Plaintiff’s Request

10                   “Plaintiff request [sic] to be provided with the full complete name of the
                     insurance holder for Plaintiffs coverage and the account number of that
11                   coverage or any other account with Plaintiffs name or CDCR number H-
                     43488 or SSI number”
12
                     ECF No. 47, pg. 37.
13
                     2.      Defendants’ Response
14
                     Objection. Defendants are not required to create documents in response to
15                   a request for production of documents.
16                   ECF No. 64, pg. 14.

17                   It does not appear that plaintiff is requesting that defendants create any sort of

18    document in relation to this request for production. However, the Court notes that plaintiff does

19    not actually request that the defendants produce any particular sort of document. Instead, plaintiff

20    requests identifying information as regards the “insurance holder for [p]laintiff’s coverage . . or
21    any other account with [p]laintiff’s name.” ECF No. ECF 47, pg. 37. Such information, if

22    relevant, is better sought through submission of interrogatories.

23                   Defendants’ objection to RFP No. 23 is sustained.

24           II.     Motion for Sanctions

25                   Plaintiff requests that the Court impose sanctions on defendants “for failure to

26    comply with the Court[‘]s order granting discovery . . .” ECF No. 48, pg. 1. If a party or a party’s
27    officer, director, or managing agent—or a witness designated under Rule 30(b)(6) or 31(a)(4)—

28    fails to obey an order to provide or permit discovery, including an order under Rule 26(f), 35, or
                                                        21
     Case 2:18-cv-02181-JAM-DMC Document 71 Filed 08/04/20 Page 22 of 22

 1    37(a), the Court where the action is pending may issue sanctions. See Fed. R. Civ. P. R 37. Here,

 2    the record does not reflect defendants’ failure to comply with any order requiring them to provide

 3    discovery.

 4

 5                                            CONCLUSION

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.      Plaintiff’s motion to compel discovery (ECF No. 47) is denied in part and

 8    granted in part, as specified herein;

 9                   2.      Defendants shall produce documents responsive to plaintiff’s RFP No. 10,

10    as narrowed by this order, within 30 days of the date of this order; and

11                   3.      Plaintiff’s motion for sanctions (ECF No. 48) is denied.

12

13

14    Dated: August 3, 2020
                                                          ____________________________________
15                                                        DENNIS M. COTA
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        22
